Order filed October 25, 2011, Withdrawn and Order filed November 8, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00603-CR
                                    ____________

                     KRISTEN LACHELLE BONNEE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 337th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1285410


                                       ORDER

       On October 25, 2011, this Court issued an order abating the directing the Harris
County District Clerk to filed a supplemental clerk’s record containing the Pre-sentence
Investigation Report pursuant to a request filed by the appellant’s counsel.

       The pre-sentence investigation report was filed in the appellate record in volume 4
of the reporter’s record. Accordingly, our order of October 25, 2011, is WITHDRAWN.



                                          PER CURIAM